Mr. Justice HutchisoN
delivered tbe opinion of the Court.
The Manager of the State Insurance Fund seeks the reversal of an adverse decisión by the Industrial Commission:
1. Because tbe act to which tbe death of Benito Santiago was attributed bad been performed by him in the usual manner and involved tbe ordinary typical exertion incident to his work and be did not lose bis life by reason of an accident within tbe meaning of that term as used in section 2 of the Workmen’s Accident Compensation Act.
2. Because no causal connection between Santiago’s death and bis act was shown.
3. Because tbe death of an employee which occurs in tbe course of bis employment and is caused by tbe performance of bis ordinary duties, when there has been no accident, is not compensable.
The commission found that Santiago’s death was caused by his performance of an act in the course of his employment. There was evidence tending to support this finding. There was evidence tending to show that the act in question usually required the combined strength of two or three men. Santiago attempted to perform it alone. While so engaged, he had a cerebral hemorrhage. Death ensued. There was evidence tending to show that an experienced workman could do without over-exertion what Santiago attempted to do and that Santiago was an experienced workman. There was no specific finding on this point. It is a fair inference from all the evidence, however, that Santiago’s death was caused by an act which, given his physical condition at the time, amounted in his case to over-exertion. It follows, we think, that his death was due to an accident within the meaning *115of section 2 of the Workmen’s Accident Compensation Act. This is not the case of a workman who, while at work, is overtaken by death from natural canses or from any canse other than an unexpected fortuitous event the result of some act or function inherent in the work or employment.
The decision of the Industrial Commission must he affirmed.
Mr. Chief Justice Del Toro took no part in the decision of this case.